Citation Nr: 1117227	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-46 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran testified at a Board hearing held at the RO in October 2010.  Additional evidence was submitted at the hearing, for which a waiver of initial RO consideration was provided. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Briefly, the Veteran contends that the initial noncompensable evaluation assigned his bilateral hearing loss does not accurately reflect the severity of the disability.

The record shows that the Veteran was audiologically evaluated by VA for clinical purposes in January 2006; the results of that examination comport with a noncompensable evaluation under the pertinent rating criteria.  The Veteran attended a VA audiologic evaluation in November 2006, which also reported results consistent with a noncompensable evaluation.

More recently, the Veteran was examined by VA in January 2010 and February 2010.  He also submitted the results of a November 2009 private audiology examination by Oviatt.

The November 2009 examination report provided findings as to the puretone threshold ranges for the Veteran in the relevant ranges, and provided speech discrimination scores.  It is unclear from the report, however, whether the speech discrimination scores were generated through the use of the Maryland CNC method, or through some other method.  This is important because only those scores generated through the Maryland CNC list are appropriate for VA rating purposes.  See 38 C.F.R. § 4.85(a).  (The Board notes that although the puretone threshold findings for the left ear did show an "exceptional pattern of hearing loss, the findings for the right ear did not, and consequently the word list used by the examiner remains relevant.)  If the examination report is acceptable for rating purposes, it would support assignment of a compensable evaluation.

In Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011), the United States Court of Appeals for Veterans Claims (Court) held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or clearly and adequately explain why such clarification is unreasonable.  

Given that clarification of the speech discrimination method used by Oviatt is clearly required, the Board will remand the case.

The January 2010 examination report includes audiometric and speech discrimination results which would possibly support a compensable evaluation.  The examiner specifically noted, however, that the Veteran's responses were inconsistent, and that the examination results were invalid and not suitable for rating purposes; the examiner recommended another examination of the Veteran.  The February 2010 examination report was, according to the next examiner, adequate for rating purposes, and supports a noncompensable evaluation.

At his hearing, the Veteran contended that the January 2010 examination report was the one which most accurately depicted his level of hearing loss.  The rationale provided by that examiner for concluding that the results are invalid, however, is detailed and persuasive.  Given the overall inconsistency among the private and VA examination reports, the Board finds that another VA examination is necessary.

The Board additionally notes that the February 2010 examiner did not describe the functional effects caused by the hearing disability.  Pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), this renders the examination report inadequate.  

The Board lastly notes that the Veteran has stated and testified that he last worked in May 2004, and that he resigned from his last job on account of his hearing impairment.  He has explained that he resigned after making what he referred to as unacceptable mistakes as a result of not hearing his employees correctly.  He indicates that jobs he has considered since that time all require good hearing. 

In light of his allegations, on remand, the RO should consider the Veteran's entitlement to a total rating based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (holding that a determination of whether a claimant is entitled to a total rating based on individual unemployability is part and parcel of the determination of the rating to be assigned).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Oviatt facility which conducted the Veteran's November 2009 audiological examination and request that the facility identify the specific word list used in determining the speech discrimination scores on that examination.  If no response is received from the Oviatt facility, this should be documented in the record.

2.  Schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should fully describe the functional effects caused by the hearing loss.  The examiner should also provide an opinion as to whether the bilateral hearing loss renders the Veteran unable to obtain or maintain substantially gainful employment.

3.  Thereafter, and after undertaking any other developmental action deemed necessary, the RO/AMC should readjudicate the issue on appeal, to include consideration of whether a TDIU is warranted based on the bilateral hearing loss.  If the benefit sought on appeal is not granted in full the RO/AMC should issue a supplemental statement of the case, which should include citation to the pertinent law and regulations concerning TDIU claims, and should provide the appellant and his representative an opportunity to respond.

After the appellant and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

